DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2 and 4-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1, 2, 4, and 5 is the inclusion of the limitation a liquid ejecting head that includes an element substrate including a plurality of electrodes, a wiring substrate with a plurality of electrode terminals connected to the plurality electrodes, wherein at least one of the plurality of electrode terminals has a retreat distance from an end portion of the wiring substrate longer than that of other electrode terminals.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claim(s) 6 is the inclusion of the limitation a liquid ejecting head that includes a pitch of plurality of electrode terminals of a wiring substrate adjacent to each other facing a gap interposed between is greater than a pitch of other electrode terminals, among the plurality of electrode terminals.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for the allowance of claim(s) 7 is the inclusion of the limitation a liquid ejecting head that includes each of a plurality of electrodes and corresponding 
	The primary reason for the allowance of claim(s) 8 is the inclusion of the limitation a liquid ejecting head that includes an electrode and electrode terminal are in direct contact and a resin layer is made of an anisotropic conductive resin film.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853